Citation Nr: 0509454	
Decision Date: 03/30/05    Archive Date: 04/07/05	

DOCKET NO.  97-33 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

This case was previously before the Board in March 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  

The Board notes that, at the time of the aforementioned 
remand in March 2004, it was noted that the veteran 
apparently sought service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder.  Inasmuch as that issue has not been developed or 
certified for appellate review, it is not for consideration 
at this time.  It is, however, once again being referred to 
the RO for appropriate development.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for an equitable disposition of the instant case has been 
completed.

2.  There is no credible supporting evidence to corroborate 
the veteran's report of his in-service stressors.




CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant prior to the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that, in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and the proper subsequent 
VA process.  See Pelegrini, supra.  

In the present case, in correspondence of June 2003, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by the VA, 
and the need for him to advise VA of or submit any additional 
evidence that he wished to have considered.  

The veteran and his representative were also provided with a 
Statement of the Case and various Supplemental Statements of 
the Case.  These documents provided them with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claim, and the 
requirement to submit evidence establishing a nexus between 
the veteran's psychiatric disability and some incident or 
incidents of his period of active military service.  By way 
of these documents, the veteran and his representative were 
also specifically informed of the cumulative evidence 
previously provided to the VA, or obtained by the VA on the 
veteran's behalf.  In point of fact, all of the 
aforementioned correspondence informed the veteran of the 
evidence that he was responsible for submitting, and what 
evidence the VA would obtain in order to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Significantly, the veteran in this case 
offered testimony in support of his claim at the time of an 
RO hearing in April 1999.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in June 2003 was provided by the 
AOJ prior to the final transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated, and a Supplemental Statement of the 
Case was provided to the appellant.  In the case at hand, the 
claimant has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Accordingly, to decide the appeal would not 
be prejudicial to the claimant.  

Factual Background

Information currently on file is to the effect that, while in 
service, the veteran served as a jet aircraft mechanic.  A 
portion of the veteran's service was in the continental 
United States, with other service in Taiwan, Republic of 
China, and in the Republic of the Philippines.  Awards and 
commendations given the veteran include the National Defense 
Service Medal, the Air Force Good Conduct Medal, and the Air 
Force Outstanding Unit Award.  

In a Special Order from the 27th Field Maintenance Squadron, 
27th Tactical Fighter Wing, TAC based at Cannon Air Force 
Base, New Mexico dated in September 1964, it was noted that 
the veteran had been assigned additional duty as a Primary 
Aircraft and Support Aircraft Decontamination Team Member.  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of a post-
traumatic stress disorder.  At the time of the veteran's 
service separation examination in September 1967, a 
psychiatric evaluation was within normal limits, and no 
pertinent diagnosis was noted.  

In March 1997, there was received the veteran's claim for 
service connection for "P.T.S." (presumably, post-traumatic 
stress), characterized by "full blown panic attacks."  

VA records covering the period from June 1991 to October 1997 
show treatment during that time for various psychiatric 
problems, including a generalized anxiety disorder, a panic 
disorder, and an adjustment disorder with anxious mood.  

In May 1997, a VA psychiatric examination was accomplished.  
At the time of examination, it was noted that the veteran had 
been followed for the past five years at a VA satellite 
clinic, where he had received treatment with medication for 
"anxiety symptoms."  When questioned, the veteran gave a 
history of anxiety dating back to his work as a "crash crew 
member" during his tour of active duty.  According to the 
veteran, his job was to "extract pilots and other airmen from 
downed aircraft which had crashed."  Reportedly, at the time 
of the veteran's intervention, many of these individuals were 
either severely injured or dead.  When questioned, the 
veteran complained of recurrent and intrusive distressing 
recollections of traumatic events, as well as recurrent 
distressing dreams and nightmares with occasional flashbacks.  
According to the veteran, he made strenuous efforts to avoid 
either thoughts or feelings associated with his previous 
trauma and attempted to avoid activities or situations which 
aroused such recollections.  Also noted were problems with 
falling and staying asleep, irritability, short temper, 
outbursts of anger, impatience, difficulty concentrating, 
hypervigilance, and an exaggerated startle response.  

On mental status examination, the veteran was described as 
mildly anxious.  According to the examiner, he became quite 
emotional and nearly tearful when describing some of the 
crashes that he had witnessed while in service.  At the time 
of examination, there was no evidence of any formal thought 
disorder or any overt psychotic trend.  The veteran's speech 
was relevant, coherent, and logical, and his affect was 
appropriate to thought content.  The veteran denied suicidal 
ideation.  Judgment, insight and memory appeared intact.  The 
pertinent diagnosis was post-traumatic stress disorder.  

VA outpatient treatment records covering the period from May 
1996 to July 1997 show treatment during that time for 
generalized anxiety disorder and a panic disorder.  

At the time of an RO hearing in April 1999, the veteran 
offered testimony regarding the nature and etiology of his 
claimed post-traumatic stress disorder.  During the course of 
this testimony, the veteran stated that, while in service, he 
had spent three days in the Republic of Vietnam, where he had 
been subjected to rocket attacks.  See Transcript, p. 9. 

VA outpatient treatment records covering the period from 
February 1997 to January 2001 show treatment during that time 
for various psychiatric problems, most predominantly, a 
generalized anxiety disorder and a panic disorder. 

In correspondence from the National Personnel Records Center 
dated in March 2001, it was noted that they could not locate 
information regarding a pilot being killed during an aircraft 
rescue attempt, in morning reports from the 27th FMS, Cannon 
AFB covering the period from June 1 to August 31, 1964. 

In correspondence from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) dated in May 
2001, it was noted that a request for stressor verification 
could not be effectively researched due to insufficient 
specific stressor information, that is, specific dates, 
locations, and names. 

In correspondence from USASCRUR dated in February 2003, it 
was noted that available historical reports documented that, 
on June 24, 1964, an HH-21B aircraft with a crew of three was 
temporarily located at Cannon Air Force Base in New Mexico 
for the purpose of furnishing airlift support.  On that date, 
that aircraft and its crew ferried a group of official 
observers from Cannon Air Force Base to the adjacent Melrose 
Range. 

According to the report, at approximately 1300 hours, the 
aircraft and crew departed Melrose Range for Cannon Air Force 
Base.  Take-off and climb-out were normal, but the pilot 
noted that the oil pressure gauge was fluctuating.  Moments 
after noticing that the oil pressure gauge was fluctuating, 
the engine of the aircraft faltered, surged, and then failed 
completely.  The pilot entered autorotation, and quickly 
scanned the area to select the best available landing site.  
He successfully cleared a creek bed and landed on the far 
side of that bed.  At that time, the aircraft rolled on its 
right side as it came to rest a few feet past a road.  The 
rotor system and fuselage sustained major damage.  However, 
all three crewmembers and the passengers evacuated the 
aircraft without injury.  

In correspondence of July 2004, the Appeals Management Center 
informed the veteran that they would be developing additional 
evidence concerning his appeal, which had recently been 
remanded by the Board of Veterans' Appeals.  The veteran was 
informed that additional information and evidence were 
required, and that morning reports had been requested from 
the appropriate service department.  The veteran was notified 
that he could submit evidence which he had not already 
provided which would show a connection between his current 
symptoms and the claimed inservice stressor.  This evidence 
could include statements by the veteran's physicians 
containing physical and clinical findings, and the dates of 
any examinations and tests.  The veteran was additionally 
informed that he could submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner the veteran's 
psychiatric disability had been incurred.  For any statement 
submitted in support of his claim, the veteran was instructed 
to use the enclosed VA Form 21-4138, Statement in Support of 
Claim.  The veteran was further instructed that, were he not 
to use that form, any statement he submitted must conclude 
with a statement that the information given was true and 
correct to the best of his knowledge and belief.  

Regarding his alleged stressors, the veteran was asked to 
provide a detailed description of each incident, to include 
what he had witnessed and the date of each such incident, 
including the month or season and year; the specific unit to 
which he had been assigned at the time, and the division, 
regiment, battalion, and company; The veteran was 
additionally requested to provide the location where his unit 
was stationed at the time of each incident.  Regarding 
involved individuals, the veteran was instructed that the 
first and last names of such individuals and complete unit 
information, including division, regiment, battalion, and 
company, should be provided, inasmuch as cases where only 
first names or nicknames were provided could not be 
researched.  Included with the request for information was a 
questionnaire for the purpose of providing details needed for 
stressor verification.  

In correspondence from the National Personnel Records Center 
dated in October 2004, it was noted that morning reports 
covering the period from September 1 to September 30, 1964, 
which potentially contained remarks regarding post-traumatic 
stress disorder, had been investigated, but that a "specific 
allegation" was necessary in order for a productive search to 
be conducted.  


Analysis

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In pertinent part, it is argued 
that, while stationed at Cannon Air Force Base in New Mexico, 
the veteran participated in a "decontamination" mission 
involving the crash of an aircraft, during the course of 
which the pilot was killed.  According to the veteran, he was 
personally involved in the transport of certain of the 
pilot's body parts to the appropriate facility in Washington, 
D.C.  In addition, the veteran alleges that, during his short 
(three-day) period of service in the Republic of Vietnam, he 
was subjected to "rocket attacks."

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.
However, if the claimed stressor is not combat-related, the 
veteran's lay testimony regarding the in-service stressor is 
insufficient, standing alone, to establish service 
connection, and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Duran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a post-traumatic stress disorder.  In point of 
fact, at the time of a service separation examination in 
September 1967, a psychiatric evaluation was within normal 
limits, and no pertinent diagnosis was noted.  While on VA 
psychiatric examination following discharge, the veteran 
received a diagnosis of post-traumatic stress disorder, this 
occurred no earlier than May 1997, almost 30 years following 
the veteran's discharge from service, and was clearly based 
solely upon history provided by the veteran, with no 
reference whatsoever to the veteran's service records or 
claims folder.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1999).  Significantly, at no point during that examination 
was it mentioned that the veteran's medical and/or claims 
file was available, or that such records had been reviewed.  
Moreover, the examination is replete with statements such as 
"he reports," clearly indicating that all stressor 
information was derived exclusively from the veteran, with no 
third party corroboration.  Of some interest is the fact 
that, just prior to that examination, and on many occasions 
thereafter, the veteran received diagnoses of generalized 
anxiety disorder and panic disorder, but never post-traumatic 
stress disorder.  

As noted above, on more than one occasion, attempts were made 
to verify the veteran's reported stressors with USASCRUR.  
When the initial attempts to do this were unsuccessful, the 
RO requested of the veteran that he provide more detailed, 
specific information regarding his reported stressors in 
order that such stressors might be verified.  Regrettably, 
the veteran failed to respond to this request for additional 
information.  

Based on the aforementioned, and, in particular, the lack of 
any verified inservice stressor, the Board is compelled to 
conclude that the veteran does not, in fact, suffer from a 
post-traumatic stress disorder of service origin.  
Accordingly, his claim must be denied.  

In reaching this determination, the Board has given due 
consideration to the various arguments of the veteran's 
accredited representative presented during the course of an 
Informal Hearing presentation in February 2005.  One of those 
arguments is to the effect that the Board, at the time of the 
aforementioned remand in March 2004, failed to take into 
consideration the veteran's request, in April 2003, for a 
hearing.  In that correspondence, the veteran requested that 
the RO "take note" that he was contesting their decision to 
deny his claim for service connection for post-traumatic 
stress disorder, and was requesting a hearing.  Inasmuch as 
the veteran did not specify the type of hearing, the RO, in 
correspondence of June 2003, inquired of the veteran "what 
type of hearing" he desired.  The veteran failed to respond 
to this inquiry, with the result that the RO did not schedule 
him for a hearing.  

In this regard, the Board notes that the veteran, in April 
1999, had already been afforded one RO hearing, and had 
previously requested, then cancelled a request for a Board 
hearing.  Under the circumstances, the Board must conclude 
that the veteran, in fact, has not been deprived of his due 
process rights under the law by not being afforded an 
additional hearing.  

The veteran's accredited representative further argues that 
the RO failed to comply with the instructions provided at the 
time of the Board's remand in March 2004.  However, a review 
of development conducted pursuant to that remand reveals what 
must be considered substantial compliance with the Board's 
instructions.  While it is true that the veteran's claims 
folder contains only one post-traumatic stress disorder 
questionnaire (as opposed to the four development 
questionnaire letters specified in the Board's remand), that 
does not necessarily mean that the veteran was furnished only 
one such questionnaire.  Rather, it is far more likely that 
the RO saw no particular benefit to including in the 
veteran's claims folder four blank post-traumatic stress 
disorder questionnaires.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)) (there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(this presumption of regularity applies to procedures at the 
RO).  Moreover, the veteran failed to respond to the request 
for stressor information.  
 
The veteran's accredited representative goes on to argue that 
a search for morning reports was inadequate, in particular, 
given the fact that a request was made that such reports be 
searched for "remarks regarding post-traumatic stress 
disorder."  According to the veteran's representative, this 
is an example of "sheer idiocy."  However, based on past 
experience, the National Personnel Records Center would 
presumably have some knowledge of the type of information 
relevant in a search for stressor verification.  Under such 
circumstances, a request for more "specific" information 
would be well within reason, a fact with which the veteran is 
no doubt familiar.  In any case, there exists no evidence 
that the development requested at the time of the Board's 
March 2004 remand was not substantially completed, at least 
to the extent humanly possible.  Notwithstanding the various 
arguments of the veteran's accredited representative, the 
fact remains that the veteran's stressors have not been 
verified.  Under the circumstances, his claim for service 
connection for post-traumatic stress disorder must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for post-traumatic stress disorder is 
denied. 



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


